FILED
                             NOT FOR PUBLICATION                              FEB 23 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 KARINE ISRAELYAN,                                No. 07-72333

               Petitioner,                        Agency No. A075-663-550

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Karine Israelyan, a native and citizen of Armenia, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen. We

have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

LR/Research
the denial of a motion to reopen, Singh v. Gonzales, 491 F.3d 1090, 1095 (9th Cir.

2007), and we deny the petition for review.

       The BIA acted within its discretion in denying as untimely Israelyan’s

motion to reopen because it was filed more than 90 days after the BIA’s final

removal order, see 8 C.F.R. §1003.2(c)(2), and Israelyan did not show that she

acted with the due diligence required for equitable tolling, see Singh, 491 F.3d at

1096-97.

       PETITION FOR REVIEW DENIED.




LR/Research                               2                                     07-72333